Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-5 are under consideration.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5, drawn to an aqueous mixture comprising hexanediol, polyol and ginsenoside compound K in the reply filed on December 14, 2021 is acknowledged.
Claims 6-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
Claims 1-5 as filed on August 2, 2019 are pending and under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 2, 2019 was considered.

Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.  See KR 2019-0061789 A, filed November 28, 2017, and the corresponding Derwent abstract.

Claim Objections
Claim 3 is objected to because of the following informalities:  “a content” should recite “the content”.   Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Seo (KR 2011-0073699, published June 30, 2011, as evidenced by the KIPO translation, of record) in view of Kitt et al. (US 2011/0046216, published February 24, 2011, of record).
Seo teach an aqueous solution / beverage comprising ginsenoside compound K melted / solubilized in an additive comprising inter alia glycerine (polyol) and propylene glycol (diol that is a polyol) (abstract).  Ginsenoside compound K is insoluble in water (Background Art, paragraph bridging pages; Table 1).  

This deficiency is made up for in the teachings of Kit.
Kit teach compositions useful as dietary supplements, skin enhancers, concentrates or research solutions comprising dehydroascorbic acid and a liquid organic polyol solvent such as glycerol, propylene glycol, hexylene glycol (hexanediol) or/and butylene glycol (butanediol); the compositions can be mixed with water (title; abstract; paragraphs [0016]-[0017], [0029]-[0030]; claims).  Dehydroascorbic acid is poorly water soluble (paragraph [0005]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute hexylene glycol (hexanediol) as taught by Kit for the propylene glycol of the solubilizing additive of Seo because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  See MPEP 2144.06 II.  Additionally and/or alternatively, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the polyol solvents as taught by Kit with the solubilizing additive comprising polyol solvents of Seo because [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See MPEP 2144.06 I.  Additionally and/or alternatively, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to solubilize ginsenoside compound K as taught by Seo in the solubilizing liquid organic polyol solvent of Kit comprising glycerol, propylene glycol, hexylene glycol (hexanediol) or/and butylene glycol and water because the solvent of Kit is intended to solubilize substances that are insoluble in water.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kalem (US 2014/0135349, published May 15, 2014) in view of Chung (KR 2017-0067303, published June 16, 2017, IDS reference filed August 2, 2019).
	Kalem teaches aqueous compositions for topical application comprising (title; abstract; paragraphs [0010], [0036]-[0043]; claims):
about 1 to 10 wt% of at least one solid active agent having a solubility in water less than 5 g/L (paragraph [0041]), as required by instant claim 4; 
about 15 to 50 wt% of at least one 1,2-alkanediol having 4 to 12 carbon atoms inclusive of 1,2-hexandiol or/and 1,2-butadiol (polyol) (paragraphs [0037], [0042]), as required by instant claim 4; and
about 15 to 25 wt% of at least one aliphatic alcohol having 2 to 4 carbon atoms inclusive of ethanol (paragraphs [0038], [0043]); 
on the condition that the amounts add with water to give 100 wt%.  Preferably, the amount of water is about 10 to 50 wt% (paragraph [0043]), as required by instant claim 4.  The mixture of the 1,2-alkanediol(s), alcohol(s) and water represents a powerful solvent for a huge number of actives for cosmetics and pharmaceuticals (paragraph [0010]).
	Kalem do not teach ginsenoside compound K as required by claim 1.
	This deficiency is made up for in the teachings of Chung.
	Chung teach compositions in which the water-solubility of ginsenoside compound K is improved (title; abstract; claims).  Compound K is well melted (dissolved) in alcohol, however, the solubility in water is very low (paragraph bridging pages 4-5 of translation).  The compositions may be a cosmetic or/and a pharmaceutical (claims 5 and 6).  
.  

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kalem (US 2014/0135349, published May 15, 2014) in view of Chung (KR 2017-0067303, published June 16, 2017, IDS reference filed August 2, 2019) as applied to claims 1 and 2 above, and further in view of Zhang (US 2007/0077261, published April 5, 2007).
The teachings of Kalem and Chung have been described supra.
They do not teach 1,3-butanediol as required by claims 3 and 4.
They do not teach 0.01 to 30 wt% 1,3-butanediol as required by claim 4.
These deficiencies are made up for in the teachings of Zhang.
Zhang teaches it is known that polar organic compounds are likely to dissolve in polar organic solvents inclusive of alcohols inclusive of ethanol and polyhydric alcohols / polyols inclusive of 1,3-butanediol or/and 1,2-hexanediol (title; abstract; paragraphs [0025]-[0028]; claims).  The polyol vehicles may be present from 20 to 90 wt% (paragraph [0028]).  Example 7 comprises 35 wt% of propylene glycol and 20 wt% glycerin (two polyols), each of which are polyols as exemplified in paragraph [0027].
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kalem (US 2014/0135349, published May 15, 2014) in view of Chung (KR 2017-0067303, published June 16, 2017, IDS reference filed August 2, 2019) as applied to claims 1 and 2 above, and further in view of Zhang (US 2007/0077261, published April 5, 2007) as applied to claims 3 and 4 above, and further in view of Mather et al. (US 5,925,679, published July 20, 1999).
The teachings of Kalem, Chung and Zhang have been described supra.
Kalem teach compositions comprising about 15 to 25 wt% of at least one aliphatic alcohol having 2 to 4 carbon atoms inclusive of ethanol (paragraphs [0038], [0043]).  Although the qualifier “about” permits some tolerance, for purposes of the instant rejection about 15 wt% is considered to differ from the claimed range.  See MPEP 2144.05. 
They do not teach 0.01 to 4 wt% ethanol as required by claim 5.
This deficiency is made up for in the teachings of Mather.
Mather teach solubilization in an alcohol-free glycol base; glycols include inter alia butylene glycol (butanediol) and hexylene glycol (hexanediol) (title; abstract; column 1, lines 34-45; column 3; Table 1; claims).  Unlike ethanol, the glycols maintain a stable solution, the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify / optimize / decrease the amount of aliphatic alcohol having 2 to 4 carbon atoms inclusive of ethanol in the compositions of Kalem in view of Chung and Zhang because ethanol may have undesirable side-effects when used in cosmetic compositions as taught by Mather inclusive of an undesirable drying effect.  It is prima facie obvious to optimize such art-recognized result-effective variables within prior art conditions or through routine experimentation.  See MPEP 2144.05 II.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Swaile et al. (US 5,968,489) teach solubilization in a carrier comprising 1,2-hexanediol, 1,2-hexanediol is milder to the skin than other polyol-containing carriers (title; abstract; column 1; claims).
Hwang et al. (US 2019/0365638) teach aqueous solvents comprising 1,3-butylene glycol and 1,2-hexanediol (title; abstract; paragraphs [0037]-[0047]; Table 1; claims).
Ito et al. (JP 2016-074621 A, as evidenced by the Google translation) teach aqueous compositions comprising polyhydric alcohol inclusive of 1,3-butylene glycol and 1,2-hexanediol for solubilizing poorly soluble preservatives (title; abstract; claims).
Min et al. (KR 2013-0109670, IDS reference filed August 2, 2019) teach compositions comprising ginsenoside Rg3 and exemplify compositions comprising inter alia 1,2-hexanediol, propylene glycol (polyol), butylene glycol (polyol that is butanediol), ethanol, glycerin (polyol) and water (e.g., Example 1).


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633